NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



GEORGE FONSECA,                             )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-2342
                                            )
KEVIN CAREY, as Administrator of            )
MICKY G. RIGBY,                             )
                                            )
              Appellee.                     )
                                            )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Benjamin D. Lusk of Drasites &
Tolisano, P.A., Cape Coral, for
Appellant.

Scot E. Samis and Christopher Shand
of Traub Lieberman Straus, St.
Petersburg, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.